Order entered April 29, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00241-CV

                         CITY OF DALLAS, Appellant

                                        V.

              OXLEY LEASING NORTH LOOP, LLC, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-15606

                                    ORDER

      Before the Court is appellant’s April 28, 2021 motion for extension of time

to file its brief. Because this is an accelerated appeal, we GRANT the motion to

the extent that we ORDER the brief be filed no later than June 1, 2021.


                                             /s/   CRAIG SMITH
                                                   JUSTICE